DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to an amendment filed on 10/13/2022.
Claims 2, 4  and 9 have been amended.
Claims 1-20 are pending.

Response to Arguments
In view of the Appeal Brief filed on 10/13/2022, PROSECUTION IS HEREBY REOPENED. 
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/UMAR CHEEMA/         Supervisory Patent Examiner, Art Unit 2456                                                                                                                                                                                               

Applicant’s arguments, see Appeal Brief, filed 10/13/2022, with respect to the rejections of independent claims 1, 17 and 18 under 35 USC § 102 and §103 have been fully considered and are persuasive.
Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0232914 (Brenner et al.) in view of US 20190265868 (“Penilla’68”) further in view of US 9372607 (“Penilla’07”).

Regarding Claim 1, Brenner teaches a system comprising: a mobile device ([Fig.1,] user device 115] including a processor and a memory ([¶ 0047], The user device 115 may be any suitable portable electronic device. … The user device 115 may be any combination of hardware and software and may execute any suitable operating system such as an Android.RTM. operating system), the mobile device being configured to access a vehicle account including first vehicle for which a user has first vehicle system settings ([¶ 0052], The portable vehicle settings application is configured to display a graphical user interface on the user device to receive information from or present information to the driver. [¶ 0053] After downloading the portable vehicle settings application, the driver may provide information regarding one or more vehicles [e.g., first vehicle] that the driver most frequently uses. This information may include one or more of a make and model of the vehicle, a vehicle identification number, a registration of the vehicle, and preferred vehicle setting values of the driver. The information regarding the vehicle may be stored in …a driver profile in the vehicle driver cloud database),
wherein the processor is configured to initiate a settings configuration process, responsive to detect and identify the second vehicle, wherein the configuration process configures the processor to receive the first vehicle system settings that are compatible for transfer to the second vehicle [emphasis added] ([¶ 0075] FIG. 6 depicts a flowchart illustrating a method to obtain driver vehicle setting data from one car and apply the driver vehicle setting data to another car. [¶ 0076], the user device may detect and identify another vehicle (i.e., a second vehicle) different from the first vehicle (step 650). [¶ 0077] After identifying the second vehicle, the user device may obtain an ID of the driver. [¶ 0078], …determine whether the abstracted driver vehicle setting data [e.g., first vehicle system setting] associated with the driver ID is stored in the vehicle driver cloud database 140. …the user device 115 transmits the driver ID to the vehicle driver cloud database 140 with a request to receive the abstracted driver vehicle setting data associated with the driver ID); receive selection from the first vehicle system settings of selected first settings to be transferred to the second vehicle ([¶ 0011], the action of obtaining the vehicle setting data associated with the identified vehicle and the particular driver includes one or more of: (i) obtaining the vehicle setting data from the particular driver including actions of displaying a graphical user interface, and receiving, though the graphical user interface, one or more selections indicative of the vehicle setting values selected by the particular driver. [¶ 0079], receive or obtain the abstracted driver vehicle setting data associated with the driver ID from the vehicle driver cloud database 140. Since, the abstracted driver vehicle setting data is abstracted from the setting data associated with the first vehicle, therefore, Examiner considering the abstracted driver vehicle setting data as first vehicle system setting); receive edits of the first vehicle system settings to create edited first settings to be transferred to the second vehicle [¶ 0080] After obtaining the abstracted driver vehicle setting data, the user device may transform [e.g., create edited first settings] the abstracted driver vehicle setting data to driver vehicle setting data that is associated with the driver ID and particular to the vehicle [e.g. the second vehicle] identified in action 650);
save the selected first settings, the edited first settings and the configured second settings to a second vehicle initialization data set; and upload the second vehicle initialization data set, including identification of the second vehicle, to a server for transfer to the second vehicle ([¶ 0035] vehicle driver cloud database 140 may store vehicle setting data that may be specific to a particular driver, specific to a particular vehicle, or may be abstract vehicle setting values associated with a profile of a particular driver. The vehicle driver cloud database 140 may maintain vehicle setting data categorized by driver or by vehicle make and model. [¶ 0037], the vehicle driver cloud database 140 may store a first range settings of one vehicle and a second range of settings of another vehicle. Accordingly, the vehicle driver cloud database may maintain a record of different vehicles, and for each vehicle, the vehicle options, specifications, and the range of particular settings within the vehicle. [¶ 0039] the vehicle driver cloud database may maintain a driver profile and store the driver identification data and the information associated with vehicles the driver has previously driven in the driver profile. The driver profile may also include vehicle setting data that has been abstracted and is associated with the driver. [¶ 0048], The obtained driver vehicle setting values or data may be transmitted to network servers and subsequently stored in vehicle driver cloud database. [¶ 0076] After obtaining and storing abstracted driver vehicle setting data, the user device may detect and identify another vehicle (i.e., a second vehicle) different from the first vehicle which is within a threshold distance of the user device [¶ 0078], transmits the driver ID to the vehicle driver cloud database with a request to receive the abstracted driver vehicle setting data associated with the driver ID [¶ 0079], receive or obtain the abstracted driver vehicle setting data associated with the driver ID from the vehicle driver cloud database).
While, Brenner teaches receiving vehicle system settings by the mobile device, however, Brenner does not explicitly teach, but Penilla’68 teaches present the first vehicle system settings… present second vehicle system settings for the second vehicle that can be configured via the mobile device ([¶ 0009], The on-board computer is configured to provide access to at least one graphical user interface viewable via the portable device using the wireless connection. The at least one graphical user interface includes input options that enable control for features of said vehicle systems of the vehicle. [¶ 0011], provide data to a user interface accessed by the wireless device to expose a plurality of systems of the vehicle. The user interface further includes controls to enable input of settings to one or more of the plurality of vehicle systems to make changes to the one or more of the plurality of vehicle systems. [¶ 0031] the user interface enable setting inputs to applications of the vehicle that are shared to the mobile device, display of content for the applications being rendered on the mobile device …the setting of the privileges being by way of interfaces on of the vehicle, interfaces on devices that have access to cloud services, wherein cloud services includes a user account for the administrator and the user account of the administrator including one or more of an identification of the vehicle and the settings and privileges managed by the administrator, or prior settings made by the mobile device, or a history of settings made by a plurality of mobile devices over time. [¶ 0133], enable local communication with mobile devices that may be in the vehicle. The enablement may be provided by allowing synchronization with the computing system of the vehicle, or with the computing communications of the portable device. For example, the local communication can be paired automatically. This provides for automatic settings and synchronization when the user enters the vehicle with the portal device. …user interfaces associated with applications loaded on the user's portal device can also synchronize to the display screens of the vehicle, as predefined by the user. [¶¶  0228-0229] passengers can move from vehicle to vehicle, and each vehicle being knowledgeable of their own systems can provide information that is populated to the passenger's device for allowing access to specific settings in the vehicle. For example, if the passenger enters a sedan where specific settings are provided, as defined by the computing system of the sedan, the shared settings, configurations, and accessed the vehicle electronics will be based on those available by the sedan. If at a later time the passenger wishes to enter an SUV [i.e., second vehicle], that SUV may have additional settings are different settings and configurations from those of the sedan. …the computing system of the SUV will have programming that defines the type of settings available in the SUV and those type of settings that will be shared to specific passengers who may be seated within the SUV. As such, the settings, configurations, and user interfaces for accessing the settings of the vehicle as provided to passengers can be customized when they are delivered to the passengers, and the passengers can further customize the settings which can be saved for when the passenger returns to the vehicle. The settings can be saved to cloud services for easy recall).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brenner with Penilla’68 in order to present a user interface to the user mobile device which allow the user to configure the settings vehicle, because it would allow the user to adjust the settings of the any vehicle if the preconfigured settings of the vehicle not meet the user’s preferences.
While, Brenner, as aforementioned, teaches cloud database 140 may store vehicle setting data that may be specific to a particular driver, specific to a particular vehicle, or may be abstract vehicle setting values associated with a profile of a particular driver and initiate settings configuration process in responsive to detect and identify the second vehicle, however, Brenner in view of Penilla’68 do not explicitly teach, but, Penilla’07 teaches determine that a second vehicle has been associated with the vehicle account; initiate a settings configuration process, responsive to determining that the second vehicle is assigned to the vehicle account ([C.2:L.34-39] identifying a second vehicle for the user account, the second vehicle having a second vehicle type… processing a request to transfer the custom configuration [e.g., initiate a settings configuration process] to the second vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Penilla’07 with Brenner and Penilla’68 in order to associate user vehicles to an user account, so that user can identify his/her vehicle from the account that need to be configured as taught by Penilla’07, because it would facilitate to securely manage user’s vehicles from a central location.

Regarding Claim 2, Brenner in view of Penilla’68 do not explicitly teach, however, Penilla’07 teaches the system of claim 1, wherein the processor is further configured to determine that the second vehicle is assigned to an identified owner based on input received from the owner at a mobile device ([C.2:L.23-27] The custom configuration is saved to a user account in the database interfaced over the Internet with the cloud services and can be transferred to other vehicles [C.2:L.34-36] identifying a second vehicle for the user account, the second vehicle having a second vehicle type [C.2:L.51-55], processing a request to use the custom configuration on the second vehicle includes, receiving login credentials for the user account [e.g., identified owner based on input received] to enable use of the custom configuration at the second vehicle. [C.7:L.47-49], when a user buys a new car, the custom configuration can be transferred either entirely or partially to the new vehicle. [C.29:L.39-43], A user account can be for a user and the user can add one or more vehicles for remote reporting, viewing and control. …a user is an owner or user of a vehicle. The user can register the vehicle with a remote service).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Penilla’07 with Brenner and Penilla’68 in order to receive login credential from the user to identify and access vehicles configuration associated with the vehicle account of the user, because it would facilitate to securely manage user’s vehicles from a central location.

Regarding Claim 3, Brenner teaches the system of claim  2, wherein the processor  is further  configured  to verify that the second vehicle is assigned by comparing an input vehicle identification number to a record of vehicle identification numbers indicating ownership ([¶ 0019], receiving the indication of the presence of the second vehicle includes receiving an input from the particular driver indicating the presence of the second vehicle. The input from the particular driver includes vehicle identification data identifying the second vehicle).

Regarding Claim 4, Brenner teaches the system of claim 1, wherein the processor is further configured to determine that the second vehicle is assigned to an identified owner based on an indication received at the mobile device from a server, the indication including owner identification and identification of the second vehicle ([¶ 0010], storing one or more of the abstract driver vehicle setting data, an identification of the vehicle, and the likely profile of the particular driver in an Internet cloud database associated with the particular driver in a server remote from the vehicle. [¶ 0019], receiving the indication of the presence of the second vehicle includes receiving an input from the particular driver indicating the presence of the second vehicle. The input from the particular driver includes vehicle identification data identifying the second vehicle. [¶ 0068], the user device 115 may display a vehicle profile of an identified vehicle for the driver and request the driver to confirm the vehicle identification).

Regarding Claim 5, Brenner teaches the system of claim 1, wherein the processor is farther configured to retrieve the first existing vehicle system settings from an identified existing vehicle ([¶ 0011], obtaining the vehicle setting data associated with the identified vehicle and the particular driver includes one or more of: (i) obtaining the vehicle setting data from the particular driver including actions of displaying a graphical user interface, and receiving, though the graphical user interface, one or more selections indicative of the vehicle setting values selected by the particular driver; and (ii) obtaining the vehicle setting data from a vehicle control module of the vehicle [e.g., from an identified existing vehicle]).

Regarding Claim 6, Brenner teaches the system of claim 1, wherein the processor  is further configured  to retrieve the first existing vehicle system settings from a server storing user profiles and vehicle system settings ([¶ 0013], determining that the received driver identification data corresponds to a driver identification of the particular driver stored in an Internet cloud database associated with the particular driver. …obtaining the abstract driver vehicle setting data based on the driver identification data includes obtaining the abstract driver vehicle setting data from the Internet cloud database [e.g., from a server] associated with the particular driver. [¶ 0038], The vehicle driver cloud database may also store information associated with vehicles the driver has previously driven [e.g., first vehicle] and vehicle setting values the driver utilized in the respective vehicles).

Regarding Claim 7, Brenner teaches the system of claim 6, wherein the server storing user profiles and vehicle system settings stores a user profile for the identified user that has the first existing vehicle settings associated therewith ([¶ 0004], a driver's profile may be stored in the driver's device or a cloud-based database. [¶ 0035], the vehicle driver cloud database store vehicle setting data that may be specific to a particular driver, specific to a particular vehicle, or may be abstract vehicle setting values associated with a profile of a particular driver. The vehicle driver cloud database maintain vehicle setting data categorized by driver or by vehicle make and model. [¶ 0038], the vehicle driver cloud database may store driver identification …may also store information associated with vehicles the driver has previously driven [e.g., first vehicle] and vehicle setting values the driver utilized in the respective vehicles).

Regarding Claim 8, Brenner teaches the system of claim 1, wherein the processor is further configured to retrieve the second configurable vehicle system settings from a server identifying configurable vehicle system settings for the second vehicle [¶ 0070] determine if the identified vehicle has previously been driven by the driver. [¶ 0071], If the driver has not previously driven the vehicle [e.g. second vehicle], vehicle settings data specific to the identified vehicle may be obtained from the vehicle driver cloud database. The vehicle settings data specific to the identified vehicle provide a range of values and corresponding limits of one or more vehicle settings specific to the identified vehicle).

Regarding Claim 9, Brenner teaches the system of claim 1, wherein the processor is further configured to send the data set to the second vehicle, responsive to the second vehicle requesting the data set from the mobile device, following authentication of the mobile device by the second vehicle ([¶ 0057] After identifying the vehicle [e.g., new vehicle], the driver's vehicle setting data is obtained …through a graphical user interface of the portable vehicle settings application. [¶ 0062], when a user device determines that a vehicle is within a threshold distance of the user device, …the user device prompt a driver in possession of the user device to enter a driver identification (ID) through a GUI of the portable vehicle settings application installed on the user device. [¶ 0065] After receiving the driver ID, a verification of the driver ID is performed to determine if the driver ID is valid. [¶ 0067], If the received driver ID is determined to be valid, abstracted driver vehicle setting data associated with the valid driver ID are obtained).

Regarding Claim 10, Brenner teaches the system of claim  1, wherein  the authentication  includes verifying a user personal identification number input into the mobile device as part of an authentication process executed by the second vehicle to authenticate the mobile device ([¶ 0062], when a user device determines that a vehicle is within a threshold distance of the user device, …the user device prompt a driver in possession of the user device to enter a driver identification (ID) through a GUI of the portable vehicle settings application installed on the user device.  [¶ 0065] After receiving the driver ID, a verification of the driver ID is performed to determine if the driver ID is valid. …the received driver ID is sent to a secure server, which compares the received driver ID to driver IDs stored in a verified and secure identification database. [¶ 0067], If the received driver ID is determined to be valid, abstracted driver vehicle setting data associated with the valid driver ID are obtained).

Regarding Claim 11, Brenner teaches the system of claim 1, wherein at least one of the first or second settings includes vehicle interior lighting options [¶ 0006], the obtained vehicle settings include, inter alia, vehicle lighting preferences. [see also, ¶¶ 0036, 0042])

Regarding Claim 12, Brenner teaches the system of claim 1, wherein at least one of the first or second settings includes vehicle navigation settings ([¶ 0006], the obtained vehicle settings include, inter alia, navigation settings. [see also, ¶¶ 0036, 0051]).

Regarding Claim 14, Brenner teaches the system of claim 1, wherein at least one of the first or second settings includes vehicle preconditioning settings ([⁋ 0042], the driver profile may also include data indicative of the personal preferences [e.g., precondition settings]. For example, data indicating the ambient temperature within a car, radio station presets, lighting settings, safety alert settings, child lock settings, or window lock settings preferred by the driver may be stored in the driver profile).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brenner in view of Penilla’68 and Penilla’07, further in view of US 2019/0111938 (Chen et al.).

Regarding Claim 13, while, Brenner teaches obtain navigation settings, however, Brenner in view of Penilla’68 and Penilla’07 do not explicitly teach, but Chen teaches the system of claim 12, wherein the navigation settings include identification of predefined addresses to be saved to the second vehicle as saved addresses ([¶ 0087], the destination of the navigation device in the second vehicle may be set to the address of the home [e.g., predefined address] for the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chen with Brenner, Penilla’68 and Penilla’07 in order to include predefined addresses in navigation settings, because it would allow the user to retrieve all previous saved addresses from the previous vehicle navigation settings.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Brenner in view of Penilla’68 and Penilla’07, further in view of US 2017/0366610 (Martin).

Regarding Claim 15, Brenner in view of Penilla’68 and Penilla’07 do not explicitly teach, however, Martin teaches The system of claim 1, wherein at least one of the first or second settings includes vehicle wallet settings, the vehicle wallet settings including identification of at least one payment method for a vehicle wallet [¶ 0179], A system called Universal Me (U-Me) is a cloud-based system that is person-centric. The U-Me system makes a user's data, licensed content and settings available in the cloud to any suitable device that user may choose to use. [¶ 0271] The U-Me system can be used to store vehicle settings for a user and to download those settings to a different vehicle, even a vehicle the user has never driven before. [¶ 0202]  user data that could be stored in a user's U-Me account, including inter alia,, an electronic wallet.  [¶ 0203], Electronic wallet includes information for making electronic payments, including credit card and bank account information for the user.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Martin with Brenner, Penilla’68 and Penilla’07 in order to include digital wallet settings, including identification of at least one payment method because it would be convenience to a user to make a payment using a digital wallet.

Claim 16 is  rejected under 35 U.S.C. 103 as being unpatentable over Brenner in view of Penilla’68, Penilla’07 and Martin, further in view of US 2014/0195424 (Zheng et al.).

Regarding Claim 16 , although, Martin teaches Electronic wallet includes information for making electronic payments, including credit card and bank account information for the user [¶ 0203], however,  Brenner in view of Penilla’68, Penilla’07 and Martin do not explicitly teach, but  Zheng teaches the system of claim 15, wherein the processor is configured to image a user payment card to establish the at least one payment method ([¶ 0035] a user may input photographs of credit cards and/or other types of cards (e.g., debit cards, discount cards, etc.). [Fig. 4, ¶ 0040], While crating digital wallet user sends photos of their credit cards to the digital wallet server for image processing of the photos to determine the credit card information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brenner, Penilla’68, Penilla’07 and Martin with  Zheng in order to incorporate photo of user’s credit to his/her digital wallet as taught by Zheng, because it would facilitate identify payment card to make a payment using a digital wallet.

Claim 17 is  rejected under 35 U.S.C. 103 as being unpatentable over Penilla’68 in view of US 2014/0337930  (Hoyos et al.).

Regarding Claim 17, Penilla’68 teaches a vehicle comprising: a memory, a cellular transceiver; and a processor ([¶ 0115],  a vehicle can include electronics that utilize memory and a processor to execute program instructions to provide services. [¶ 0302], The electronic systems within a vehicle can also provide a user interface, such as a graphical user interface. The graphical user interface can include a plurality of buttons, controls and transceivers to receive input from a user) configured to: receive a vehicle data set defining vehicle system state settings to be applied to the vehicle ([¶ 0131], User profile may contain settings, such as selections of the user interface components associated with the system of the vehicle. …the user profile can contain and store settings provided by the user. [¶ 0157], User’s (e.g., Bob) profile includes specific settings, preferences, use history, and learned settings from earlier uses of one or more vehicles. The profile settings defined by Bob, are then transferred by cloud services to one or more vehicles utilized by Bob. …If the user wishes to utilize a vehicle, the user's profiles can be transferred to that vehicle [¶ 0168], receives the user profile settings from a registered user of a shared vehicle network. The registered users profile can be obtained from a cloud services profile, such as the profile used for a number of vehicles. [¶ 0191] the user's settings are seamlessly transferred to the vehicle the user chooses to drive);
verify that a user, identified in the vehicle data set, is present within the vehicle ([Fig. 10, ¶ 0180]  the user in the vehicle may be detected, the face of the driver or other biometric data can be used to identify the specific user sitting in the car), 
responsive to the verification, apply the vehicle data set to configure vehicle system states to reflect values for corresponding states indicated in the data set ([¶ 0150], If the authentication is a success, the vehicle the user attempted to log into has vehicle settings applied to it and the user is allowed to operate the vehicle. [¶ 0172], the users profile is transferred to the vehicle. The transfer of the profile will allow the settings of the user to automatically be set in the vehicle. The settings can include, for example, temperature, radio settings, seat settings, meter settings, air settings, etc. [¶ 0177], the user has been identified by the vehicle and set the users preferences and settings for the vehicle automatically. [¶ 0181], the user may be identified and the users profile can be automatically retrieved from cloud services and the user profile. The preferences settings for the user can be identified from the database, and the settings can be applied. The settings can be applied to the vehicle for the identified user).
While, Penilla’68 teaches verifying the presence of a mobile device ([¶ 0025], identify the mobile device within the vehicle. [¶ 0048], mobile devices located within the vehicle can be sensed by location detectors in the vehicle. …sensors can identify when a device has entered a zone of the driver) and Penilla’68 further teaches using user profile that include settings for vehicle [¶ 0124], however, Penilla’68 does not explicitly teach, but Hoyos teaches the verification including verifying the presence of a mobile device identified in the data set and verifying a user personal identification number identified in the data set ([¶ 0012] user profiles that include information to identify respective users, to identify respective mobile devices, …the user identifier is associated with at least one user profile stored in the at least one database, that the mobile device identifier is associated with the at least one user profile, [¶ 0079], a user profile can be generated and stored. The user profile can include one or more pieces of user identification information and mobile device identification. [¶ 0131] user is authorized by the system server. Authorization can include verifying that an enrolled user who has been biometrically authenticated using an enrolled mobile device is attempting to access the access-controlled environment (ACE). [¶¶ 0133-0134], a key can include information identifying the user and mobile device, for example, a user identifier and a mobile device identifier. …the key can include information that is useable to identify the user-mobile device pair. .. the system server can cross-reference the user identified in the transaction request with a database of user profiles to determine whether the user is associated with a user profile. Likewise, the system server can determine whether the mobile device identified by the request is also associated with the user profile. …the user can be authorized by comparing the received key to one or more keys stored in association with respective user profiles to identify a match, thereby verifying that the user and/or mobile device identified by the key corresponds to a user profile stored in the database. Since, Hoyos teaches verifying that an enrolled user using an enrolled mobile device is attempting to access, therefore, it would be appreciated that Hoyos verifying the presence of the mobile device that was enrolled before).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hoyos with Penilla’68 in order to associate user identifier and mobile device identifier in the user profile to verify the user as taught by Hoyos, because it would allow the system to provide  authenticated access using mobile device.

Claims 18 and 20 are  rejected under 35 U.S.C. 103 as being unpatentable over Penilla’68 in view of US 20190315297  (Yamada et al.).

Regarding Claim 18, Penilla’68 teaches a vehicle comprising: a processor; a memory; and a cellular transceiver ([¶ 0115],  a vehicle can include electronics that utilize memory and a processor to execute program instructions to provide services. [¶ 0302], The electronic systems within a vehicle can also provide a user interface, such as a graphical user interface. The graphical user interface can include a plurality of buttons, controls and transceivers to receive input from a user), and wherein the processor is configured to:
verify that a user, identified by a mobile device application as a new owner, is present within the vehicle ([¶ 0025], the vehicle computer is configured to identify the mobile device within the vehicle; and sending a message to the mobile device that identifies availability to access the vehicle. [¶ 0048], mobile devices located within the vehicle can be sensed by location detectors in the vehicle. …sensors can identify when a device has entered a zone of the driver. [¶ 0106], a user can access cloud services for a vehicle manufacturer and identify the particular vehicle from selected choices. The user can then identify a customization profile for the vehicle and save the configuration. [¶ 0107], The configuration is saved to the profile of the user. once a configuration is saved to the profile account of a user, that configuration can be shared to other vehicles of the user. …when a user buys a new car, the custom configuration can be transferred either entirely or partially to the new vehicle. …if the vehicle has more or less system functions, the customization can be adjusted automatically or the user can be provided with options to update the customization to add or delete features. [Fig. 10, ¶ 0180]  the user in the vehicle may be detected, the face of the driver or other biometric data can be used to identify the specific user sitting in the car. Since, Penilla’68 teaches identify user within vehicle and user buys a new car, therefore, it would be appreciated that the identified user as a new owner), the mobile device application sending verification credentials to the vehicle and the vehicle verifying those credentials via a remote server ([¶ 0021], the request to access the vehicle computer includes an exchange of credential information to enable the access, the credential information identifying a user account for the access via the mobile device, [¶ 0136] allow each user to apply his or her settings to any vehicle based on their login information in which they provide their login and password. When a user logs into a vehicle, the vehicle will communicate remotely with a central or distributed access management system to determine the validity of the login presented to the system. If the user's login is recognized, the system will apply settings and use privileges to the vehicle prescribed by the login);
responsive to the verification, determine whether a predefined data set, defining vehicle system state settings to be applied to the vehicle, exists for download ([¶0105]. The cloud services provide access to user accounts and access to settings, configurations, applications and other customization defined by the user. …customization can include the ability to select specific applications (APPS) to be activated by the vehicle. [¶ 0106], a user can access cloud services for a vehicle manufacturer and identify the particular vehicle from selected choices. The user can then identify a customization profile for the vehicle. [¶ 0107] The configuration is saved to the profile of the user. …once a configuration is saved to the profile account of a user, that configuration can be shared to other vehicles of the user. …when a user buys a new car, the custom configuration can be transferred either entirely or partially to the new vehicle. [¶ 0163], communicates with the database to identify the settings, applications, APIs, or modules that allow integration of user profile from the user profiles database so that user's profile can be sent to car …obtain user's profile for cloud services and obtain vehicle information for the user interfaces of the vehicle desired for use by the user;
offer to install the data set, having been determined to exist ([¶ 0214], settings can also be communicated to the user via notifications. Such as, “We have detected your favorite settings, please login to your account to see settings we have programmed for you or make updates,” or other similar notifications via the vehicle or to any connected device over the Internet); download the data set ([¶ 0107], the custom configuration can be transferred either entirely or partially to the new vehicle); and
apply the vehicle data set to configure vehicle system states to reflect values for corresponding states indicated in the data set ([¶ 0126] If the user wishes to use his or her custom configuration in another vehicle, the user can login to the custom configuration or user account from another vehicle. If the other vehicle does not have all the system components needed to define the custom configuration, the custom configuration can be supplemented with other similar components automatically. … the custom configuration can be transferred from one vehicle to another, or when the user buys a new vehicle. …the custom configuration can be adjusted based on the driver. [¶ 0181], the user may be identified and the users profile can be automatically retrieved from cloud services and the user profile. The preferences settings for the user can be identified from the database, and the settings can be applied. The settings can be applied to the vehicle for the identified user).
While, Penilla’68 teaches transfer configuration to the vehicle, however, Penilla’68 does not explicitly teach, but Yamada teaches responsive to user acceptance of the offer, download the data set ([¶ 0041], the vehicle-side communication unit receives the personal setting information from the server device, the setting unit checks with the driver whether or not the setting of the vehicle-mounted apparatuses based on the personal setting information may be performed. Upon reception of approval from the driver, the setting unit performs setting of the vehicle-mounted apparatuses based on the personal setting information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yamada with Penilla’68 in order to get the consent of the user before download the setting of the vehicle as taught by Yamada, because it would allow the system to ensure downloading settings from the sever to configure the vehicle.

Regarding Claim 20, Penilla’68 teaches the vehicle of claim 18, wherein the processor is further configured to determine whether the predefined data set exists for download from a remote server saving data sets defined by users for use in configuring vehicles belonging to respective users ([¶0105]. The cloud services provide access to user accounts and access to settings, configurations, applications and other customization defined by the user. …customization can include the ability to select specific applications (APPS) to be activated by the vehicle. [¶ 0106], a user can access cloud services for a vehicle manufacturer and identify the particular vehicle from selected choices. The user can then identify a customization profile for the vehicle. [¶ 0107] The configuration is saved to the profile of the user. …once a configuration is saved to the profile account of a user, that configuration can be shared to other vehicles of the user. …when a user buys a new car, the custom configuration can be transferred either entirely or partially to the new vehicle. [¶ 0163], communicates with the database to identify the settings, applications, APIs, or modules that allow integration of user profile from the user profiles database so that user's profile can be sent to car …obtain user's profile for cloud services and obtain vehicle information for the user interfaces of the vehicle desired for use by the user).

Claim 19 is  rejected under 35 U.S.C. 103 as being unpatentable over Penilla’68 in view of Yamada further in view of Chen.

Regarding Claim 19, Penilla’68 in view of Yamada do not explicitly teach, however Chen teaches the vehicle of claim 18, wherein the processor is further  configured  to determine whether the predefined data set exists for download from the mobile device ([¶ 0090], determining module may be configured to determine a second configuration of a second device that is equipped in a second vehicle. [¶ 0091] The feedback module may be configured to receive the feedback to the adjusted second device from the user and modify the ergonomic model  based on the received feedback. [¶ 0092] device management unit may be achieved by a terminal device such as a mobile phone of the user …the ergonomic model may be generated in the mobile phone, and then the determined second configuration may be transmitted [e.g., download from the mobile device] to the control system of the second vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Penilla’68 and Yamada with Chen to determine whether the configuration exists for download from the mobile phone, because it would be advantageous to download predefined configuration locally without relay on cellular connection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UMAR CHEEMA can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448                                                                                                                                                                                                        
/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448